Citation Nr: 1802900	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  10-34 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Counsel
INTRODUCTION

The Veteran served on active duty from October 1974 to January 1984.

This case comes before the Board from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

These matters were previously before the Board in March 2014, August 2016, and March 2017, when they were remanded for further development.

The Veteran testified at a hearing at the RO before the undersigned Veterans' Law Judge (VLJ) in May 2017.  A transcript of that proceeding is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In pertinent part, the March 2014 remand directed that an addendum opinion be obtained addressing the Veteran's hearing loss disability and tinnitus claims.  The remand directed the clinician to consider and address the Veteran's assertion that he noticed and reported hearing loss at the time of his separation from service and that his hearing loss had worsened since that time.  

An addendum opinion was obtained in April 2014.  However, the examiner did not address or acknowledge the Veteran's report that he noticed hearing loss at the time of his separation from service.  Accordingly, another addendum opinion is required.  

Additionally, there appear to be outstanding VA treatment records.  The VA treatment records associated with the claims file do not contain any treatment records dated between May 24, 2014 and January 25, 2016.  Nevertheless, the Veteran submitted a VA audiology clinic record indicating that he was issued hearing aids on September 22, 2015.  Thus, the gap in treatment records and the absence of records pertaining to the fitting and issuance of the Veteran's hearing aids indicates that there are outstanding VA treatment records that may be material to the current claims.  Accordingly, on remand all outstanding VA treatment records dated between May 24, 2014 and January 25, 2016 must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment record dated between May 24, 2014 and January 25, 2016 and any updated records dating since March 30, 2017, and associate them with the claims file.  If the requested records do not exist the claims file should be annotated   to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses    of any non-VA medical care providers who have treated him for his hearing loss disability or tinnitus.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above development has been completed       to the extent possible, forward the claims file to a VA audiologist to obtain addendum opinions concerning the Veteran's hearing loss and tinnitus.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should state:

a.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss disability is related to his military service, to include his conceded in-service noise exposure.  Please explain why or why not.

In rendering this requested opinion, the examiner should specifically consider and address the Veteran's report     that he noticed and reported hearing loss at separation   and that it had grown worse since that time, and the service treatment records dated in September 1977,  March 1979, February 1983, and April 1983 indicating that the Veteran was treated for ear infections and reported "blocked" ears.

b.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus is  related to his military service, to include his conceded    in-service noise exposure.  Please explain why or why
not.

In rendering this requested opinion, the examiner should specifically consider and address the January 1979 service treatment record indicating that the Veteran reported a "popping sensation" in his ears.  

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United   States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision      of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




